Title: From Thomas Jefferson to Thomas Pinckney, 24 April 1793
From: Jefferson, Thomas
To: Pinckney, Thomas



Dear Sir
Philadelphia Apr. 24. 1793.

The bearer hereof Mr. Robert Leslie, a watchmaker of this city, goes to establish himself in London. His great eminence will unquestionably ensure his success, if he can but be known. I have considered him and the deceased Mr. Rumsey (both born in the same neighborhood) as the two greatest mechanics I have ever met with in any country. Not to mention many other useful inventions, we are indebted to Mr. Leslie for the idea of the rod-pendulum for a measure, for an entire new method of making the repeating apparatus of a watch with about one eigth of the number of peices hitherto used, and he carries with him two different constructions of marine clocks, to try on his voyage. I take the liberty of recommending him to your patronage and protection, and can assure you that as a man of the purest integrity of modesty and talents he will fully merit it. I am with great & sincere esteem Dear Sir your friend & servt

Th: Jefferson

